Citation Nr: 0809544	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-25 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from December 1987 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for a low back disorder and bilateral hearing 
loss.  


FINDINGS OF FACT

1.  The veteran's current low back disorder, diagnosed as 
spondylolisthesis, is not shown by competent medical evidence 
to have a nexus to service.  

2.  The veteran's current bilateral hearing loss is not shown 
by competent medical evidence to have a nexus to service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated while 
on active duty, and arthritis of the lumbosacral spine may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007). 

2.  Bilateral hearing loss was not incurred or aggravated 
while on active duty, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In a June 2006 statement, the veteran remarked that all of 
his records from Langley Air Force Base in Virginia had not 
been obtained.  After reviewing his service treatment 
reports, however, the RO informed him in a June 2006 letter 
that those records had been obtained and were included in his 
file.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession, and provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated in a May 2006 supplemental 
statement of the case.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.   

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis and/or sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Low Back Disorder

The veteran was seen for complaints of a back pain in service 
in January 1990.  At that time, he related that he had been 
involved in a motor vehicle accident three weeks prior. 
 Following a physical examination the assessment was low back 
pain secondary to spasms.  He was seen again three days later 
for mid-back pain after pulling on some heavy equipment.  He 
was profiled for seven days.  There is no record of a 
separation examination.  

Private medical records from Davis Memorial Hospital and 
Richard E. Topping, M.D., dated from February 1997 to August 
1999, show that the veteran sustained a work-related injury 
to his back in February 1997.  An operative report dated in 
February 1998, revealed that a year of conservative treatment 
had been unsuccessful and a radiographic workup was found to 
be consistent with spondylolisthesis.  He underwent a 
posterior lateral fusion from L5 to transition L6 vertebra to 
S1, with an iliac bone graft harvest.  There was no mention 
of a service-related injury in these reports.  

In a May 2006 addendum report prepared after reviewing the 
veteran's claim file, the VA physician who conducted the 
veteran's spine examination in November 2005 concluded that 
there was no evidence of a chronic low back condition that 
developed in service, and the veteran's current degenerative 
disc disease was not caused or aggravated by his military 
service.  

Additionally, the medical evidence fails to show that the 
veteran suffered from arthritis of the lumbosacral spine 
within one year after his discharge from service, and 
continuity of symptomatology has not been sufficiently 
demonstrated.  Therefore, service connection is not warranted 
on a presumptive basis or on the basis of chronicity.  In 
this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical 
evidence reflecting treatment pertaining to the spine until 
1997, when considered in conjunction with the fact that the 
veteran sustained an intercurrent work-related back injury, 
are against his claim for service connection.  

Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  Hence, service 
connection for a low back disorder must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990). 

Bilateral Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

While the veteran has asserted that he had a hearing loss at 
separation, his service treatment records, including three 
audiograms dated in April 1987, May 1988, and March 1989, do 
not show that he was diagnosed with a hearing disability 
during his period of active duty.  A separation examination 
report is not of record.  

A VA examination dated in November 2005 shows that the 
veteran has been diagnosed with a hearing loss disability by 
VA standards which was found to be noise-induced; however, 
the examiner concluded that, based on the veteran's history 
of noise exposure prior to military service, during military 
service, and after military service, as well as his normal 
audiograms in service, there was not enough evidence to 
conclude that the veteran's disability was related to his 
military service.  

The private audiogram dated in June 2004 also does not 
contain an opinion linking the veteran's current hearing loss 
disability to his military service.  Moreover, there is no 
competent evidence of compensably disabling sensorineural 
hearing loss within a year of the veteran's separation from 
active duty. Without competent evidence linking the currently 
diagnosed hearing loss to his service, the benefit sought on 
appeal cannot be granted.  

In his February 2008 Informal Hearing Presentation, the 
representative specifically requested that if service 
connection for bilateral hearing loss was not granted, that 
the case be remanded for further medical development, 
including an opinion regarding the etiology of the currently 
diagnosed disability.  The Board, however, finds this 
unnecessary.  The veteran has been afforded the necessary VA 
examination and the examiner essentially concluded that an 
opinion would be speculative in light of the veteran's 
history of noise exposure prior to, during, and after 
military service.  The veteran has not submitted any 
competent medical evidence supporting his claim, and his 
assertions alone are insufficient upon which to support a 
grant of service connection.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.)  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


